406



OFFICE OF THE AHORNEY   GENERAL OF TEXAS




                             0 of rtghtplant
                              by HI s, ken of
                               WBt Team*utslitie8
                            atn&ixpeotto illstanit in
                            It ir ale0 my ~erstim&Sng
                             net k*prerent 8nr profit




ewoatbsecuma eowtitor       in lusb bueincaer Th* log&$ of
enoh wastsudion in oral2lllwtrmul by the etla(l    oi 3wtton
** AmerlaanlhmeLira Ixmlmwo Go,, ms 8. f. 893 Pt. Earth
Cl+. Appt. tit refussd,*herob it riraa    oodtandsll
                                                   bet rr6l.r
ef 5saoW ot one lpearanee oompanyto another vlolatedl the
aatl-tmut ana antl4aenopoly    st8tutm (sewartidliw 7486
wa 7489,'R,..Q. 8. 1985). After referringto theaq etatntee,
the &.wt raittt
                   HanorabloWa2tu     Xunhiaont        Page PI


                              "Xf &Whiff           balow had 6otorain.d to tlis-
                         SOlYO, it outala2y         had the right to de a0 w4.r
                         the law, w                                         of
                                           the aala, ttE4.rtha ~lrouastaaoos,
                         it5 9X0 QrtiQ@     OOU~     tWt tOlId   80 PPUOilt   OP   1WSOlk
                         eompet1 0'ion."

                             To the a~&~ effoot$6 thi dooi8ionor thenTome
                    8tipro.iCourtin Oater v. Hoowr, 90 Fez. 863, 39 S. W. 1009
                    (qaoteUwith approvalin Lamar T. Smith, 196 8. W. 964 at 979)
                   ~uhwdnth~eoqrtB.olandt
                              *XI&twdu to awatitato   a trust*ithin the
                         sumnineof the atatut~thuo most be a *oambination
                         of 5a ital. skill,or aotr by twcor morsrt WOW
                         binit4 en* ‘as hue rued, mqans unionor la so o ia tio ~.
                         Xf thmr~ be no onion or @aaoqiatlon .bf %wo or mwa
                         oi the&r *6epitol stillor aotis'then asn be aa
                         'oomb~tion ,' mui henor no ‘trust’   .. .
                               When wo eonsidu tha pu~posoofor rhiah tha.
                          Qombiaatlon~muat bo f&ma& to bosa within the
                          statute, the eaaantiel mating of the word 'aoabln-
                         ation’ and the fwt tbat   a putddmtmt Ls prew~bra.
                        ~‘fo$laoh b y that the $rwt oontln~soin a#iataaoo,
                         '10arm lad .@Ithe aorrolwloon that tho malen QT arao-
                          5iatioaor ~*.a ita2.aki21 ar aotsg domanood irr
.              1         where,the.part Paa In the pwtlotiiaroaw Uoufgt104
                          the unitadoo-opmation of suah agoaoias,whlah
                          mlgh*"~ve othorriaoboom Wlopotioat and oompetfng,
                         .for,tM asoompliabmo~t  oi one or more of saoh par-
                          poso5.*
‘y:.                                               f*~.OreagoP,52 8. w. (U4) 463, the
                                                   Appw25, in 8u5talalng       the va2blfty
                    uabelrtti antbtrwt l8w~ of a oontraatof birro2utioa6f a
                    putnurhip   whoroby oao of the ptrtnon R mod to pUrchW0
                    fop on6 year the garrslinorot a oertainf8ISing statloafrom
                    the other partmrr,6.8elar5di
;.
          ..
     ‘.
                              “Xt’mald  thu8 appear thet it IS not the mre
                         fact of oumblnetloaS.nitu ortinary~ssoso  that Ia do-
                         aounad by the &at&to, .batthe tom InOltrboa   dOdRIP
                         on the part of th6 partlosto ogfootuatethe mmom-
                         plisbmmt of one or tire of the prohibited purpoaes~~
                               c



                                                                                409



Eenorablo Walter    Mudhlsoa,Pa& 4


            wnuer the   foPogoing    wthoPlt1oa       1t la oar optnion
thkttbo DrwoaalarlebjiN'r~   Loonto tlm West T~ua~illhioa
rortldaotVio%ata tho Mtl-tnut   lnwa of Taur~-  then being
ae demlgnor pta l o a the put of either Pty to FautAOOor
                8iOn in th eWl5 of lleotrr0 powr thareby.
olimimto oom@atr@
            A&ii    l.wJB,B. a. s. mis,            P5aaa @I)fo22owt
                                   aa8oolationtw oorporatloa now
                                    tm&irthe Mm of third  Sate




     purpo5*, l.eu*, ~22 or oth5nlaa  dimpow of 'it8 tn-
     the phnt   OF buaineaa OF any partthereof, to any other
     fndividtml,8aaoalatlon  or oorporatiaawhieh,'at tb
     thao~ofraid’sala,   lwao o? other &iposltion of 5rSd
     p2wt    orebnslnoaa or any put         thuroft b doing,or law
     lutb a r ity
              t0UO-a2iIts b tt5lttO   isaid lnoorpante6
                                   inea
     Oity,town or &2ege.. Btothhg ?iuelB ahall aM2xelzo
     any eor~ttou        to -go       iD my       kind of baeinoarrnet
     euthorlti by lta &arterP              G3m&aala ours)
            Tha aaderlirud wrda Ln the above it&t&a               oloarly in-




                                                     YouF5 tsry tnily

 AP~ovmJUN 15, lgf’                           ATTORH3YO~OFTRXAS



                                                            Walter RdCooh